In this case the cause of action did not accrue until after the death of the testatrix. At that time there was no person who was authorized to enforce or comply with the provisions and requirements of the policy. Until a representative of the estate of the testatrix was appointed, who was authorized to commence an action and perform the conditions of the policy, neither the contractual limitation commenced to run nor was the previous non-performance of its condition a bar to the action. The fact that the appointment of a temporary administrator might have been applied for does not change the situation. Whether an administrator would be appointed rested wholly in the discretion of the surrogate, and no certainty that it would have been done existed at any time. The creditors and other persons interested in the estate were not required to make that experiment to protect their rights under the policy.
I think the judgment should be reversed.
VANN, J., reads for modification and affirmance; ANDREWS, Ch. J., GRAY, BARTLETT and HAIGHT, JJ., concur; MARTIN, J., reads memorandum for reversal, and O'BRIEN, J., concurs.
Judgment modified and affirmed. *Page 466